TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 10, 2016



                                     NO. 03-14-00814-CV


                                   In the Matter of C. R. M.




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of delinquency signed by the juvenile court on September

26, 2014. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the juvenile court’s judgment. Therefore, the Court affirms the juvenile

court’s judgment. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.